NO. 07-07-0487-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                   JANUARY 16, 2008
                            ______________________________

                          ROOSEVELT ALLEN, JR., APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE
                          _________________________________

             FROM THE 252ND DISTRICT COURT OF JEFFERSON COUNTY;

                    NO. 07-00816; HONORABLE LARRY GIST, JUDGE
                          _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                 MEMORANDUM OPINION


           Appellant Roosevelt Allen Jr., acting pro se, filed a document with this court on

December 3, 2007, entitled “Petition for Acquittal and Arrest of Judgment Review.” Finding

reason to doubt our jurisdiction over the matters addressed in appellant’s “petition,” we

requested by letter dated December 11 that he file any documents considered necessary

for the court to determine our jurisdiction.1

       1
         The right to appeal is conferred by the legislature and a party may appeal only that
which the legislature has authorized. Galitz v. State, 617 S.W.2d 949, 951 (Tex.Crim.App.
1981). Unless a court has jurisdiction over a matter, its actions in the matter are without
validity. State v. Roberts, 940 S.W.2d 655, 657, fn. 2 (Tex.Crim.App. 1996) overruled on
       On December 13, 2007, appellant filed a document entitled ”Anders’ Brief for

Appellant” in which he references his petition filed on December 3.2 As we read his

documents, appellant raises issues in connection with his conviction and sentencing in a

district court of Jefferson County. The documents reference cause number 07-00816 in

the Criminal District Court of Jefferson County, and recite that appellant appealed from the

judgment to the Ninth Court of Appeals in October 2007.


       On December 27, 2007, we received appellant’s response to our December 11

letter. In support of this court’s jurisdiction, appellant provides a copy of the memorandum

opinion of the Ninth Court of Appeals, issued November 28, 2007, dismissing his appeal

pursuant to Texas Rule of Appellate Procedure 25.2(d). He contends the dismissal

demonstrates he has been subjected to abused discretion, and raises a complaint about

the form of the Ninth Court’s memorandum opinion.


       This court’s appellate jurisdiction generally is limited to cases appealed from trial

courts in our court of appeals district. Tex. Gov’t Code Ann. § 22.201 (Vernon 2004).3 We



other grounds, State v. Medrano, 67 S.W.3d 892 (Tex.Crim.App. 2002). A court has
jurisdiction to determine whether it has jurisdiction and will address the question of
jurisdiction sua sponte. Roberts, 940 S.W.2d at 657; Olivo v. State, 918 S.W.2d 519, 523
(Tex.Crim.App. 1996).
       2
         Contrary to the purpose of an Anders brief, appellant’s brief sets forth various
points of error he believes have merit. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967).
       3
        To any extent that appellant’s pleadings could be read as initiating an original
appellate proceeding seeking extraordinary relief, Tex. R. App. P. 52, we note that our
mandamus and other writ authority also is limited. Tex. Gov’t Code Ann. 22.221 (Vernon
2004).

                                             2
see no basis for jurisdiction over appeal of appellant’s Jefferson County conviction, and

nothing in the documents appellant has filed demonstrates we otherwise have authority to

grant any relief he seeks. See Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.Crim.App.

1996) (listing Government Code § 22.201 among examples of laws that establish

jurisdiction of courts of appeals). Appellant’s December 3 petition refers to Rule 17.1 of

the Texas Rules of Appellate Procedure, which concerns instances in which a court of

appeals is unable to take immediate action, and Rule 17.2, providing for action by “the

nearest court of appeals that is able to take immediate action.” Tex. R. App. P. 17.1, 17.2.

Appellant appears to contend that the rule has application here. Based on the statements

in appellant’s petition, we disagree that Rule 17 of the appellate rules has application in the

circumstances described. In addition, appellant provides no explanation how, given the

great distance between Beaumont and Amarillo, this court could be considered the nearest

available court of appeals.


       Finding we lack jurisdiction to address appellant’s pleadings, we dismiss his

attempted appeal.4


                                                   James T. Campbell
                                                        Justice



Do not publish.



       4
        When a court determines, as we have here, that it has no jurisdiction to decide the
merits of an appeal, the appropriate action is to dismiss. State v. Taft, 958 S.W.2d 842,
843 (Tex.Crim.App. 1998) (citing Mendez v. State, 914 S.W.2d 579, 580 (Tex.Crim.App.
1996)).

                                              3